 86DECISIONSOF NATIONAL LABOR RELATIONS BOARDWestern Electric Co., Inc.,and Local 1090,Communi-cationWorkers of America.Case 22-CA-6063March 17, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND PENELLOOn November 6, 1975, Administrative Law JudgeMax Rosenberg issued the attached Decision in thisproceeding. Thereafter, General Counsel filed excep-tions and a supporting brief, and Respondent filedan answering brief to General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missedin its entirety.'The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge.It is the Board's establishedpolicy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidenceconvincesus that the resolutions are incorrect.Standard Dry Wall Products, Inc.,91NLRB544 (1950),enfd.188 F.2d 362 (CA. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.The General Counsel has further excepted to the Administrative LawJudge's finding that certain testimonyby N. C.Sheeler,Respondent's wit-ness,with respect to the September10, 1974,meeting,was "essentially un-contradicted and I find the facts to be as he testimoniallyreported them." Areading of the record indicates that portions of Sheeler's testimony werecontroverted by JamesThetford,who was called as a witnessby the GeneralCounsel.We conclude,however,in view of the AdministrativeLaw Judge'sfinding that the facts were as Sheller reported them,that he in effect implic-itly credited Sheeler's testimony over thatof Thetford. This conclusion isconsistent with the AdministrativeLaw Judge's other credibilityfindings.Accordingly,we find no merit to theGeneral Counsel's exception.DECISIONMAx ROSENBERG,Administrative Law Judge: This pro-ceeding washeard before me in Newark, New Jersey, onJune 2, 3, 4, 5, and 6, 1975, on a complaint filed by theGeneral Counsel of the National Labor Relations Boardand an answer interposed thereto by Western Electric Co.,Inc.,herein called the Respondent.' At issue is whetherRespondent violated Section 8(a)(1) and (5) of the Nation-al Labor Relations Act, as amended, by certain conduct tobe detailed hereinafter. Briefs have been received from theGeneral Counsel and the Respondent which have beenduly considered.Upon the entire record made in this proceeding, includ-ing the briefs presented to me, and upon my observation ofthe demeanor of each witness while testifying, I herebymake the following:FINDINGS OF FACT AND CONCLUSIONS1.THEBUSINESSOF THE EMPLOYERAt all times material herein, Respondent has maintaineda principal office and place of business in New York, NewYork, and at numerous other locations in various States,including the State of New Jersey, where it is engaged inthe manufacture, sale, and installation of telephonic com-munications' equipment and related products. During thepreceding 12 months, Respondent caused to be purchased,transferred, and delivered to its New Jersey places of busi-ness, communications' equipment, and other goods andmaterials valuedin excessof $50,000, of which, goods andmaterials valuedin excessof $50,000 were transported tosaid places in interstate commerce directly from States ofthe United States other than the State of New Jersey. Thecomplaintalleges, the answer admits, and I find that Re-spondent is an employer engaged in commerce within themeaningof Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDLocal1090, CommunicationWorkers of America, hereincalled theUnion,is a labor organizationwithinthe mean-ing of Section2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESThe complaint alleges that Respondent violated Section8(axl) of the Act when, on September 19, October 9 and18,and November 21, 1974,2 Respondent's installationmanager,Henry Battjer, threatened employee James Thet-ford with suspension or discharge because he engaged inprotected, concerted activities in his position as union pres-ident.The complaint further alleges that Respondent of-fended the provisions of Section 8(a)(5) of the Act when,on and after September 10, it refused to provide the Union,the duly designated bargaining representative of an appro-priate unit of Respondent's employees, with requested in-formation relating to Respondent's plan to reduce theworkweek from 5 to 4 days per week, and when, on Sep-tember 20, it unilaterally changed the existing hours of em-ployment by reducing the workweek to the aforesaid num-berofdays.For its part,Respondent denies the1The complaint,which issuedon April 4,1975, is based on a charge filedand served on September17, 1974.2Unless otherwise indicated, all dates herein fallin 1974.223 NLRB No. 18 WESTERNELECTRIC CO.commissionof any unfair labor practices proscribed by thestatute.In January 1963, the Union was certified as the collec-tive-bargaining agent for a unit of all hourly rated,nonsu-pervisory communication equipment workers(known asinstallers)of the Field Forces of the Installation Organiza-tion of Respondent,excluding all job clerks and other cler-ical employees,office employees,professional employees,watchmen,guards, and all supervisors as defined in theAct, and all other employees of Respondent. In conse-quence of the certification,the parties entered into succes-sive collective-bargaining agreements,the latestof whichwas made effective from August 11, 1974, through August6, 1977. Article 20, paragraph 6 of that compact provides:Whenit appears possible in meeting the needs of thecustomer, and practicable from the standpoint of thedispersion of the working force, to reduce work effortin a spread work movement by short timing opera-tions below normal, the Company will advise the Lo-cal involved and suitable plans for such procedureshall be arrived at through negotiations,giving dueconsideration to the expected work load situation andthe customer's requirements?From late July until August 5, many of Respondent's man-ufacturing plants cease productive operations for a stan-dard, 2-week vacation period. On August 5, the Interna-tional Brotherhood of Electrical Workers, which representsthe employees at the manufacturing facilities,engaged in astrike against 15 of those plants. As a result of the vacationclosure and the work stoppage, which terminated on Sep-tember 3,a severe shortage of the materials which normallyflowed from these factories to various of Respondent's in-stallation areas throughout the United States was experi-enced. This shortage prompted Respondent to consider in-voking the short-timing operations set forth in article 20,paragraph 6, of the National Installation Contract outlinedabove,for the first time since the Great Depression.4It is undisputed and I find that, on September 3, D.Clancy, manager of labor relations for Respondent's ser-vice division, met with Pat J. Morgan, national director ofthe installation unit of the Communication Workers ofAmerica, and Morgan's assistant, Raymond Murray. Dur-ing their meeting,Clancy informedMorgan that,as a re-sult of material shortages caused by the vacation shutdownand the strike by the IBEW at the manufacturing plantswhich necessitated the furloughing of 6,500 manufacturingemployees, it appeared that Respondent would be forcedto institute short-timing procedures under article 20, para-graph 6, in certain areas of the country. Clancy told Mor-gan that, based upon the general information which Re-spondent then had at its disposal, the procedures would beput into effect for 6 to 8 weeks. Morgan replied that herecognized Respondent's contractual right unilaterally toembark upon short-timing operations, but hoped that "if3 By the phrase"short timing,"the parties intended that the installerswould toil less than a 40-hour week.4 The parties stipulated that, pursuant to this contractual clause,Respon-dent possessed the right unilaterally to institute the short-timing proceduresand I so find.87we did go into short-timing, we would try to keep it to aminimum and do everything we possibly could before im-plementing short-timing." Clancy and Morgan exploredvarious plans which would have a minimal impact on theearnings of the installers, with Morgan rejecting any provi-sion for overtime work because "it would be sort of ridicu-lous to work overtime in a situation where we had a lack ofmaterial and couldn't work the employees a full workweek." At the conclusion of this session, it was mutuallyunderstood that suitable plans for implementing the short-timingprocedures would be negotiated on the local levelbetween the area managers and the local unions.In conse-quence of his discussion with Morgan, Clancy drafted atelegram which he dispatched to Respondent's area man-agers in the field on September 5, as well as to the Union,which embodied many of Morgan's suggestions regardingimplementation of short timing. These plans encompassedthe options of the length of short timing, and whether shorttiming would be applied throughout the installation area,or in an area supervisor's territory, or in a base location, oronly respecting employees on jobs affected by the criticalmaterial shortage.Ultimately, short timing was institutedin nine areasthroughout the United States, and the plans negotiated inthose areas, affecting between 5,600 and 6,500 installers,varied depending on the section of the country involved.Essentially, the plans were of three varieties. One was aspread-the-work method by which the installers worked ona 4-day basis with some variation within each area. Sevenof the nine areas opted for this arrangement.5 A secondspread-the-work program was predicated on seniority bywhich installers with 1 to 5 years of seniority worked 3 daysa week, those with 5 to 15 years of seniority worked 4 daysa week, and those with 15 years of seniority or over laboredfor 5 days per week. The final scheme was based on joblocations, i.e., if there were sufficient material on a joblocation to provide installers with 5-days' work, they toiledfor that number of days and, if there was insufficient mate-rial to provide for 5 days of weekly employment, theyworked for a lesser number of days. Moreover, short tim-ing lasted for varying periods in the respective areas, start-ing and concluding at different times dependent upon theareas affected.Itisundisputedand I find that N.C. Sheeler,Respondent's area manager for the New Jersey InstallationArea, received Clancy's telegram of September 5 whichraised the prospect of short timing, and Sheeler spoke withClancy about the matter on September 5, 6, 9, 10, and 12.During one of these conversations, Clancy alerted Sheelerthat the subject of short timing had arisen between JamesMcGarry, Respondent's manager of installation in theNew York area, and John Flanagan, the president of asister local of the Union which covered that jurisdiction.Clancy reported that Flanagan had submitted approxi-mately 35 questions to McGarry regarding the issue ofshort timing, and opined that Sheeler "could probably ex-pect the same kind of questions or similar type of questionsfrom the local union in New Jersey." Clancy thereuponinstructed Sheeler to provide all available information to5Morgan asserted that this plan was best for the constituent locals. MDECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union,a directionwhich coincided with that which hehad giventoMcGarryearlier.6Sheeler replied that "Iwouldshare this informationwith the union,to assist themto understandthe total problem."Between September3 and 6, and at the request of Sheel-er,RichardLutz, Respondent'sdepartmentchiefof esti-mating and costcontrol, developed a study to indicate themagnitude of the manloadproblem andto assist Sheeler inmaking a judgment pertainingto short timing in the NewJerseyarea.This study, which was reduced to graphic formon a chart and which was predicated on a myriad of data,reflected and incorporated the materialshortages resultingfrom the strike and the vacationshutdown. Thus, it dem-onstrated that allorders scheduled to be shipped from thefactories had been delayed by 6 weeks.Basedon this infor-mation,Lutzrecalculated the manload requirements forthisperiod, whichindicatedthat 858 installers would berequiredto work in September rather than the 1,000 thatwould have been neededif theshipmentshad not beendelayed for6 weeks.In addition, the chartalso revealedthe corresponding,lesser work requirementsfor each suc-cessive monththrough March 1975. Finally, the document,in addition to reflectingmaterial shortages, also incorpo-rated andportrayed the numberof man monthsof vaca-tion time leftto theinstallersfor theremainderof 1974.Upon completionof thechart, Lutz showed it toSheelerand explained its contents to him indetail. It was estimat-ed, based upon the chart, that the periodof short timing inthe New Jerseyarea mightspan between6 and 8 weeks.Between September3 and5,JamesThetford, theUnion's president,heard rumorsthat short timing hadbeen proposed for variousareas in Respondent's system,and he telephoned Sheeler to inquireabout the prospectsof such a program being implementedinNew Jersey.Sheeler stated that he was exploringthe possibility of insti-tuting a spread-the-work programbut nofirm decision hadyet been reached. On September9, Sheelerconcluded thatshort timing was necessaryafter a study of Lutz' chart, andso informedThetford. As a result, the parties scheduled ameeting for September10 tonegotiatethe issues. At themeeting, which lasted from1:30 p.m. to 3:30 p.m., Sheelerand Installation StaffManagerDanielNoonan repre-sented the Respondent,while Thetford and Vice PresidentRichard Fone headed theUnion's negotiating team.At theoutset of the bargainingconclave, and accordingto Thetford's testimony,Sheeler announcedthat "a deci-`In this connection,President Flanagan of the sister local testified and Ifind that, in his negotiations withMcGarryin September,the former posed"30 some odd items" toMcGarry,explaining that"We wanted to knowwhat jobs were short of materials,the order number ofthe job, the type ofmaterial,what was the original shipment date,what was the new ship date,what factories were involved,what typeof material werethey short of, andnumerous requests in regardsto how it wouldaffect the installers and theirbenefits suchas jury duty, sicktime, vacations,pensions,insurance."Flana-gan testimonially related that he did not ask for,and was not furnished, a1011Report maintainedby the Companywhich is theprimary source ofworkload and manload data, and which lists, witha brief description, theindividual orders received from the operating telephone companies.Howev-er,Flanagan candidly admitted thatMcGarry, through his assistant whowas an area planner,supplied all the necessary information he requested,and that,based thereon,he thereafter arrived at the decisionthat a 4-dayworkweek was acceptable to his labor organization.sion had been made, it was necessary to short-time, andthat they were going to institute a four-day week for thenext five weeks." In response to this announcement, Thet-ford asked Sheeler for the production of the same informa-tion which the latter had utilized to arrive at his decision toimplement short timing. It is Thetford's testimony that hisrequest for the foregoing information was denied by Sheel-er on the ground that Sheeler viewed the request as a chal-lenge to Respondent's right unilaterally to invoke short-timing procedures. Thetford complained that he was enti-tled to the information as a matter of law, and persisted inasking for such items as the jobs affected by the materialshortage, the shipping summaries, the back order sheets,and the names of employees and the number of days oftheirentitlement to vacation time. Sheeler rejectedThetford's request once more, stating that the only short-timing plan which he would implement would provide for a4-dayworkweek for a period of 5 weeks. DespiteThetford's assertion that Sheeler adamantly declined toproduce any of the information sought, or to discuss anyalternate plans, he admitted and I find that, at this junc-ture, Sheeler summoned Richard Lutz, Respondent's de-partment chief of estimating and cost control, whom Thet-ford knew to be Respondent's "estimator or planner."Thetford testified that Lutz brought a chart with him whichhe presented to Thetford and Fone, but which Thetfordconsidered to be insufficient because it only dealt withmanload requirements and did not contain any informa-tion regarding material shortages, vacations, or back or-ders. Initially, Thetford claimed that, during Lutz' 20-min-ute presentation, Lutz did not explain any item on thechart "in detail." However, when pressed on the matter,Thetford acknowledged that Lutz covered the matter ofvacation time and material shortages.' Moreover, Thetfordconfessed that "we touched-we tried to touch all bases"when questioned as to whether there had been a full explo-ration of various proposals regarding short timing whichthe Union and the Respondent presented at the meeting,that the only inquiry that he had made of Lutz concerninginformation contained in the chart related to vacations andLutz supplied the data, that he had no further questions toask Lutz regarding the chart, and that he never complainedthat either the chart or Lutz' presentation was deficient.Finally, Thetford denied that his purpose in negotiationson September 10 was to challenge Respondent's decisionor need to institute short timing.Area Manager Sheeler testified that, after receiving Lutz'chart and his detailed evaluation of all economic and logis-tical factors involved, Sheeler reached the decision on Sep-tember 9 that short timing was imperative. Whereupon, hetelephoned Thetford and stated that he had decided to em-bark upon a spread-the-work program, which, according tohis estimate, would last from 6 to 8 weeks. The parties thenr In his testimony, Fone also grudgingly conceded that Lutz explained thematerial shortage situation as it appeared on the chart.sThetford's denial inthis regard is belied by the contents of a tape re-cording whichhe sent tothe New Jerseyinstallers in which heannouncedthat"Officers havebeen in contact with State Legislators and are requestingan investigation into the need for short-timing inNew Jersey.Membersshould writetheir Representatives requesting an investigation and inform-ing them of the economic impact this will have onthe New Jersey econo- WESTERN ELECTRIC CO.89arranged for a meeting on the following day, September 10.When the session commenced, Sheeler repeated that it wasnecessary to embark upon short timing because of the ma-terial shortages occasioned by the prior vacation periodand strike, and announced that he was prepared to negoti-ate a suitable plan for implementing the short-timing pro-cedures contained in article 20, paragraph 6, of the existingcontract. Thetford responded that "the company did nothave the right to do this, that we could do nothing withoutan agreement from the union, that he could negotiate theentirematterand, if necessary, reduction of a work forcerather than short-timing." According to Sheeler, Thetforddevoted approximately 50 percent of his time at the meet-ing disputing Respondent's need to short time, and notonce during the negotiations did he present the companyrepresentatives with a list of questions concerning the ur-gency for short timing or list any questions which he mighthave had about short timing procedures.As the discussion unfolded, Sheeler handed Thetford thechart which Lutz had prepared and began to explain itsvariouselements andtheir import. Thetford and Fonestudied the chart, and each remarked, "Why should I be-lieve you? . . . I'll need more information. I'll need somedates. I'll need some information on material shortages."Sheeler immediately replied, "Fine. Hold it. I'm pre-pared to give you all the information that I had, and I'llbring in Mr. Lutz to give it to you. I'll bring in the planner,the man who has more information, more knowledge aboutthe entire matter than any one else. You can ask him anyquestions you want." Thereupon, Lutz was ushered intothemeeting room and, for the next 35 minutes, he de-scribed in minute detail the information contained in thechart, including such matters as shipping dates, materialshortages, and the number of days of vacation entitlementwhich the employees possessed, and unhesitatingly re-sponded to all questions put to him by Thetford and Fone 9It is Sheeler'stestimony that at no time did either of theunion officials ask for the production of any informationother than that proffered to them by Lutz, and at no timedid they complain that Lutz' presentation was inade-quate.10 Sheeler's testimony in this regard is essentially un-contradicted, and I find the facts to be as he testimoniallyreported them.When Lutz concluded his task and left the room, Sheeleradvanced three short timing proposals. It is uncontrovertedand I find that the first involved short timing on a supervi-sory area basis. Respondent employed six area supervisorsinNew Jersey, and Sheeler suggested that, in three areas,the installers could work 4 days a week, in two areas theycould labor 3 days a week, and in the last area, 5 days perweek. This proposal, which Sheeler described as "the best,most beneficial" and "least disruptive" to Respondent wasrejected by Thetford. The second proposal was that each9Lutz testified and I find that he had obtained all of the informationwhich appeared on the chart from a 1011 Report which contained the rawdata which Thetford demanded. In his testimony,Lutz stated that he askedThetford and Fone whether they knew what such a Report consisted of andboth nodded in the affirmative.Although the Report was in a general areaoutside the office,neither Thetford nor Fone asked for its production.10 Sheeler testified without contradiction and I find that Respondent hadceased the use of back order reports for many years.installer intheNew Jersey area would work a 4-dayweek.' l Although, by his own admission, this plan was themost palatable, Thetford turned it down. The final propos-al was to the effect that all installers commence working onthe basis of a 4-day week and, as material became moreavailable, they would return to a 5-day weekon an areasupervisor's basis. Sheeler also suggested that, during theshort-timing period, employees could reschedule vacationsand could take a single vacation day on a short-timing day,a procedure not normally permitted by Respondent. Thet-ford would not agree to this procedure. At this point, Thet-ford made his counterproposals. At first, he demanded thatall installers work four 9-hour days, and then requestedthat they toil four 8-hour days and one 4-hour day, both ofwhich proposals were rejected by Sheeler on the groundthat the Company required only 32 hours of weekly work.Before the meeting concluded on September 10, Sheelerimplored Thetford to reconsider the proposals which theformer had advocated "and see if we couldn't come tosomesort of an agreement." Thetford refused, stating thathe wished to review the situation with the Union board onSeptember 11, but promising that he would have a reply onSeptember 12. Sheeler noted that he hada business com-mitment on the morning of September 12 which wouldkeep him away from his office, but assured Thetford thathe could be reached by telephone.On September 11, Thetford dispatched a letter to Sheelerin which he made the following demands:1.Submit a written copy of your proposal to the Lo-cal President, signed by the Area Manager, New Jer-sey.2.Agree that any understandings reached be in writ-ing, signed by the Area Manager, and Labor Rela-tions, in compliance with Section 8D-N.L.R.A.3.Agree that any `short timing,' if negotiated, will notaffect or impact on any other provisions of contract.4.Agree there will be no overtime worked in NewJersey during the proposed short timing interval forany reason exceptemergencysituations.Emergencysituationsmeaning catastrophic situations caused by`Acts of God,' (Fire, Flood, etc.).5.Agree to supply the Local President with any infor-mation requested, relating to your alleged need for`short timing.' 126.Agree to meet at reasonable times and confer ingood faith in order to resolve this issue.This should not be construed as the total Union posi-tion.We reserve the right to modify, add, change, oramend our position as negotiations continue.It isSheeler's uncontroverted testimony and I find that theUnion made no specific request for any information relat-e It should be noted thatCWA NationalDirector of the Installation UnitPatMorgan informed Respondent's labor relations manager,Clancy, onSe?tember 3 that such a procedure was in the best interests of the Union.2When questionedas a witnessas to whatinformation he had referenceto in thisparagraph, Thetford responded, "The informationthat we hadrequestedin the priormeeting, the jobs affected by the shortage,the backordersheets and shipping summaries, vacation information." Thetford add-ed that"at this point in time we had not had any information, so we did notknow to whatextent itwould be necessary to short-time." 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDing to the negotiation of a suitable plan for short timing onSeptember 11.Sheeler further testified that,on the morning of Septem-ber 12,he received a telephone call from Thetford.Accord-ing to Sheeler, Thetford"opened the conversation by againdisputing the company'sneed to short-time.We spentmuch time,as we always did in every conversation,in thissame area disputing it. I told him that we were covering thesame ground,and I would like him to consider implement-ing one of the proposals I had made so that we could ad-vise our installers. . . .He would not agree to that in anyway, shape,or form."Sheeler reiterated that he was willingto negotiate short-timing procedures,whereupon Thetfordproposed that the installers work for the next 5 or 6 weekson a normal 5-day basis until the material shortage got sosevere that the New Jersey operation would be compelledto close down.Sheeler protested that "this would be con-sidered furloughing.And it certainly wasn't the procedurebeing advocated by the contract."Thetford replied that hisprogram did not contemplate furloughing,that this wasmerely "delayed short-timing."Sheeler once again askedThetford to reconsider the matter,stating that unless someagreement was reached, "he [Thetford]would leave me noalternative but to do what I thought was necessary." Inresponse to Sheeler's entreaty,Thetford answered that "hecould not enter into an agreement as a local president; hecould not enter into an agreement that would have adverseeffect on his constituents;and, if I didn'tunderstand it, Ididn'tunderstand how a union operated."Concluding thisconversation,which lasted over an hour, Thetford rejectedRespondent's outstanding proposals and once more ques-tioned the need for embarking upon short timing." Sheelerpromised to get back to Thetford that afternoon.At 1:45 p.m. on September 12, Sheeler telephone Thet-ford.Sheeler testified that Thetford declined to accept theformer's spread-the-work alternatives and Thetford refusedto make a counteroffer.Sheeler attempted to impress uponThetford the sense of urgency that existed in implementinga suitable plan for short-timing procedures,to which Thet-ford replied that"I'm not agreeing.I'm still negotiating."Sheeler offered to arrange a conference call in whichUnion Vice President Fone and Respondent's installationstaffmanager,Noonan,could participate so that theUnion would be fully represented in any agreementreached.Sheeler rejected the offer.14Sheeler informedThetford that he would be in his office that afternoon andasked"Why don't you meet me at my office? We'll negoti-13When asked whether,in this conversation,he told Sheeler that he wasunable to bargain intelligently with Respondent because of the lack of anyinformation, Thetford testified that he "implied"it,"I know I did imply it,yes." He then recited that"1cannot recall specifically what I said.No. I doknow that I implied, again in every conversation, that I wanted that infor-mation."Finally,Thetford confessed that he did not recall what he said inthis connection.14Despite the fact that Thetford had spoken to Sheeler on September 5, 9,and on other dates thereafter with Sheeler and Noonan,Thetford claimedthat he did not consider these telephonic discussions to constitute"negotia-tions" because Union Vice President Fone did not participate in them.However,he then admitted that the participation of Fone was simply a"formality" and made the incredible comment that he would not accept atelephonic proposal from Respondent,even though it contained everythingthe Union sought.ate through the afternoon into the night,so long as it'snecessary." Thetford rejected this offer to meet on theground that his son was involved in a practice footballgame which he wished to attend.lsSheeler suggested ameeting onthe next day, September 13, but Thetford de-murred, stating that he was scheduled to be in Chicago thatday for a meeting of the CWA International to discuss thetopic of shorttiming. In desperation, Sheeler said, "Jim,can we have a tentativeagreementon a four-day basis?You can go to Chicago, listen to what the people've got tosay out there. You can come back, accept or reject. Theonly people that know we have a tentativeagreementwould be Mr. Noonan . . . and I'll tell this to Mr. Clancy."Thetford flatly rejected this procedure. Convinced that heand Thetford had reachedan impasseover formulating aplan to implement short timing, Sheeler ended the conver-sation by telling Thetford that if "we could not come tosome agreement, that I had a responsibility to make a deci-sion,which I will do, and that I would advise the employ-ees [ofthe adopted shorttimingplan], because they shouldknow in advance." According to Sheeler, Thetford madeno mentionin either of the telephonic conversations onSeptember 12 that his refusal tomeetwith Sheeler on thatdate was in any manner prompted by the circumstancethat he lacked sufficient information to bargainintelligent-ly-At the conclusion of his afternoon discussion with Thet-ford, Sheeler placed a call to Respondent's manager of la-bor relations, D. Clancy, to report on the progress of nego-tiationswithThetford. Sheeler recounted the variousproposals which he had offered to the Union and the coun-terproposals which he received, and opined that it wouldbe in the best interests of all concerned if he instituted a4-day week. Clancy readily agreed.16 Sheeler then apprisedClancy that the former intended to draft a letter to all in-stallers inhis jurisdiction advising them that, at the end ofthe following week, short timing on a 4-day-week basiswould be introduced. Consequently, on September 13,Sheeler drafted a letter to the employees outlining theshort-timing procedures to be followed and the length oftime that they would be invoked, which he mailed to theinstallerswith a covering letter to Thetford which read:I am attaching a copy of a letter which will be distrib-uted to all Installers and CARAs regarding the short-timing procedures to be placed in effect next weekthroughout the New Jersey Installation Area. Theseare the procedures which have been previously dis-cussed with you.Sheeler left the country on September 14 for a 2-week va-cation and Thetford was aware of this impending sojourn.15 In his testimony, Thetfordcandidly admitted that, even though Sheelerhad volunteered to proffer any informationwhich Thetfordmight have de-sired on September12, he would have declined tobreak his commitment toattend the game.16 It is undisputed and I find that,prior tohis conversation with Sheeler,Clancycontacted Raymond Murray,the assistantto CWA National Direc-tor Pat Morgan,explained that Sheeler had been unable to reach an agree-ment on short timing withThetford,noted thatThetfordwould be unavail-able for the next few days, and suggested that a 4-day week beput intoeffect in New Jersey.Murray replied, "Tell Sheeler to work up a plan andput it in. It's his responsibility." WESTERN ELECTRIC CO.Thetford was also apprised that Respondent's installationstaffmanager,Noonan,had been designated to assumeSheeler's labor relations'duties during his absence, a taskwhich Noonan had shouldered on several occasions in thepast.Following his trip to Chicago, Thetford returned to workon September 16. It is Noonan's testimony and I find that,on the morningof that date, he took a call from Thetfordwho reported that he had received a copy of Sheeler's Sep-tember 13 letter to the installers,inquired whether Respon-dent had terminated negotiations on short timing,and ac-cused Sheeler of having failed to discharge his bargainingobligation. Noonan responded that Respondent had faith-fully negotiated with the Union on September 10 and onother dates, and expressed a willingness to sit down withThetford and continue negotiations if the latter so desired.At the conclusion of the conversation, Noonan telephonedClancy, repeated his discussion with Thetford, and calledThetford to make sure that he thoroughly understood thatRespondent was ready and willing to return to the bargain-ing table. According to Noonan, Thetford retorted that itwas ridiculous to continue the bargaining dialogue becausethere"isno sense in continuing to beat a dead horse." 17Although Noonan offered to arrange a negotiating sessionwith Thetford, the latter rejected the offer and the colloquyended. During this conversation, Thetford registered nocomplaint with Noonan that the information which the Re-spondent provided to the Union on September 10 was in-adequate, nor did he request additional, specific data.On September 17, Thetford sent a letter to the absentSheeler which was received by Noonan on September 18.This document recited:Your implementation of short-timing,without reach-ing agreementwith the Union, your refusal to supplythe Local with information necessary and relevant tothismatter, your refusal to meet and discuss the mat-ter further and your refusal to put into writing anyagreementsreached can only be interpreted as failureto bargain in good faith.In view of this fact, you leave us no choice but to filecharge with the N.L.R.B. Hoping you will reconsideryour position and negotiate this matter in good faith.On the same date, Thetford filed unfair labor practicecharges with the Board which gave rise to this proceeding.Upon receipt of the foregoing letter, Noonan replied inwriting on September 18 that:This is in reference to your letters to Mr. Sheeler datedSeptember 11 and 17, 1974, concerning short-timingprocedures.During the negotiations on short-timingwhich took place on September 5, 9, 10, 12, and 16,between our organizations, we furnished you informa-tion,reviewed our position numerous times and dis-cussed alternative procedures on short-timing present-ed by both the Company and the Union, none of17When Thetford returnedfrom the CWAInternational's meeting in Chi-cago on September 13, he was aware that all installation area with theexception of two had adopted the4-dayweek as their method of shorttiming.He testified that,when he used the quoted language,he had, "to anextent,"accepted short timing asa fait accompli.91which we could agree upon.Iwill repeat the offer which I made in our telephoneconversation on September 16, when I advised youthat if you wished to continue negotiating I will beglad to meet with you and discuss any specific sugges-tions you might have regarding short-timing proce-dures in accordancewith Article20, Paragraph 6 ofContractCWA-14.In the meantime,the short-timingprocedures we have already implemented will stay ineffect unless they are modified by mutual agreement,or the needs of the business require changing the prac-tices.Noonan followed up this letter with another mailed on thesameday whichstated:During negotiationson Tuesday,September 10, 1974,concerning short-timing procedures in accordancewithArticle 20,Paragraph 6 of ContractCWA-14,you requested that we advise you of the number ofInstallers with one week or more vacation remainingto be taken.The following information is the best in-formation on vacations remaining to be taken that wehave available:561 Installers have one week or more of vacationremaining.207 of the 561 Installers have two weeks or more ofvacations left.Thetford replied to Noonan's first letter on September18. In his reply,Thetford wrote:I respond to this letter because it is an obvious attemptto establish fraudulent documentation.Negotiations on this issue took place onone day,Sep-tember 9th andno other,as I am sure you are aware.Telephone conversation took place on the 12th and16th, but theywere not negotiations.Mr. Sheeler was told numerous times that we nevernegotiate or discuss grievances once they are at hislevel over the phone or with only one Officer present.To inform me that you are willing to negotiate,then atthe same time inform me that the short-timing,unilat-erally imposed will remain in effect is a contradictionI find difficult to understand.The Unionwas only informed of the intent to short-time onMonday,September 9th. On September 5th Iwas told on the phone that no plans had been made toshort-time, that a studywas being made and after theresults ofthat studyIwould be informed of the com-pany decision. I received that information over thephone on Monday,September 9th.In the future please do not attempt to establish fraud-ulent documentation in this matter.We stand ready to negotiate in good faith.Awaitingyour reply.On September 23, Noonan wrote Thetford that:This is in reference to your letter dated September 19,1974, concerning short-timing procedures.Ido not 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDagree with severalof thestatementswhich you madein your letter.However, if it isnecessarythese issueswill be discussed at a later date.My purposein writing is to repeat theoffer which Imade in our telephone conversation on September 16and confirmed in my letterdated September 18, 1974,advisingyou that if you wishto continue negotiating Iwill be glad to meet withyou and discuss any specificsuggestionsyou may haveregardingshort-timing pro-cedures in accordancewith Article 20, Paragraph 6,Contract CWA-14. If you do wish to negotiate fur-ther,please call me and I will arrange for a meetingbetween us at a mutually agreed upon time.Meanwhile,on September 20, Respondent put into effectits 4-day-per-week spread-the-work plan.On thesame day,and for the first time since theinception of their telephonicconversations and correspondence,Thetford wrote to Noo-nan requesting:1.Jobs affectedby thealleged`sizable material short-age.'2.Original ship dates,back order shipdates, and ac-tual ship dates.In addition,we need the names and amountof vaca-tionsrescheduled.This letter was receivedby Noonan on September 23. OnSeptember25, Noonan responded that:In a previous meeting withyou and Mr. Forte onshort-timing,Mr. Lutzfurnished numbersto you andexplained the method we used to estimate the manmonthsof work affectedin the monthsinvolved as aresult of the recent Manufacturing strikes.That infor-mation wasa summary of the delayed workload onjobsthroughout the State.Even though we have goneover thisbefore,I am willing to reviewthe details withyou againand provide furtherexplanationif you wishto arrange a meeting and continue negotiations onshort-timing. It should beunderstood,however, thatour negotiationsrightfullyinvolve asuitable plan forshort-timing procedures rather than a detailed exami-nation of theworkloadsituation.The names of Installerswho have rescheduled theirvacation and the amountof vacationrescheduled hasnot been accumulatedat any centralpoint.To do sowould require considerable timeand expense as everyfield supervisor in the Statewould have to be contact-ed, search his files andreport back.In addition therewill be further changes invacationschedules as timepasses.We have nevermade a practice of furnishingthe Unionthis information.You continueto show an interest in information relat-ing to short-timing procedures,yet, at the same time,you have not asked for a meeting to continue negotia-tions.I suggest that these matters are best discussed ina meeting where both of us canreadily explore thesituationand arriveat reasonableconclusions. If youare seriously interested in further negotiations,pleasecontact me and requestthata meeting bearranged.In connection with this letter,Noonan testified and I findthat, had Thetford requested a collective-bargaining ses-sion,"I [Noonan]would have made the 1011 report avail-able to them,and I would have made job folders availableto them."Thetford did not request a bargaining meeting until 2weeks later when,in October,he telephoned Noonan aboutarranging a session.Noonan replied that,at that very mo-ment,Sheeler, his two district managers,and some areasupervisors were closeted to determine whether short tim-ing should end on October 18, and a decision was expectedthat day. Noonan promised to call Thetford just as soon asa judgment had been made.Later that day, Noonan tele-phoned Thetford to report that Respondent had decided toreturn to work on a full-time basis on October 18 and, Ifind,Thetford responded that there was no need for ameeting.In fact,the last day of short timing fell on Octo-ber 11.The gravamen of the General Counsel's complaint isthat,since on and after September 10, the Respondent re-fused to produce for the Union's inspection data whichwas relevant to the bargaining process relating to the im-plementation of short timing when the Union demandedthis information to bargain intelligently over the matterand, on September 20, unilaterally altered the workweek,all in derogation of its duty to bargain with the Unionunder the precepts imbedded in Section 8(a)(5) of the Act.Before evaluating the evidential support of the GeneralCounsel's claim,itmight be well at this juncture to reviewthe controlling judicial principles in this area.It cannot begainsaid that,under the Act, an employer must furnish aduly designated collective-bargaining agent with sufficientrelevant data to enablethatlabor organization intelligentlyto bargain with respect to wages, hours,and other termsand conditions of employment for the members which itrepresents.However,a union's request for informationpresupposes that it seeks such information as a good-faithact in the discharge of its duty as the exclusive representa-tive of the unit employees,rather than as an harassing tac-tic and not ina bona fideeffort to obtain pertinent bargain-ing data.18Moreover,the desired information need not besubmitted in the precise form requested by the union solong as it is afforded in a reasonably clear and under-standable form.19Furthermore,actual and specific requestsfor data must be made of the employer which are relevantto the bargaining discourse and which are timed to theurgency ofthe situation. 0Turning to a consideration of the evidence adduced bytheGeneral Counsel in support of his complaint, I findthat,as a result of the vacation period and the work stop-pagewhich occurred at Respondent'smanufacturingplants,aseverematerialshortagedevelopedat18 SeeWhilinMachine Works,108 NLRB 1537, 1541 (1954) enfd. 217F.2d 593 (C.A. 4). cert. denied 349 U.S. 905.19E.g.,Food Employer Council, Inc.,197 NLRB 651 (1972).20 A. H. Belo Corporation v. N. L. R. B.,411 F.2d 959 (C.A., 5. 1969). AndseeAlkahn Silk Label Company,193NLRB 167, 172 (1971), where theBoardobserved: "The problemhere does not appear to have been the reti-cence on the part of the Respondentto supplyinformation but ineptness ofthe Union representatives in describing what was wanted and theirleisurelypace in gettingaround to it." WESTERN ELECTRIC CO.Respondent's installation facilities. For only the secondtime in its long corporate history, Respondent was facedwith the prospect of invoking the provisions of article 20,paragraph 6 of the existing labor agreement between it andthe CWA International. On September 3, Respondent'smanager of labor relations,Clancy, met with CWA Na-tionalDirectorMorgan to discuss the question of short-timing procedures. At this meeting, Morgan recognized theright of Respondent, by contractual fiat, unilaterally to em-bark upon short-timing operations and together theysought to devise a plan which would cause the least eco-nomichardship to both the Company and the employeesinvolved. Variousprograms were assessed,and it was mu-tually understood that suitable plans for instituting shorttiming would be left to local level negotiations.From an assessmentof the recorded evidence,it seemsclear that Respondent harbored no reason or design towithhold information from the Union regarding short tim-ing and thus to impede bargaining. Thus, during a conver-sation between Clancy and Sheeler on September 5, theformer advised Sheeler that he could anticipate inquiriesfrom the Union of the same nature as those posed by theofficers of a sister local in NewYork,and instructed Sheel-er to compile and proffer all necessary information, a di-rection which Sheeler indicated he would faithfully follow.This advice by Clancy was prompted by the happenstancethat,during short-timing negotiations between the sisterlocal and Respondent, the union president presented a listof more than 30 questions to Sheeler's counterpart regard-ing the options for curtailing the workweek, and Respon-dent made available extracts from a 1011 Report as well asother documents. This information was acceptable to thesister local and formed the basis for its determination toagree upona 4-day workweek.At theirmeeting on September 10, Sheeler announcedhis decision to invoke the short-timing provisions of article20, paragraph 6 of the contract. Thetford's initial responsewas to ask for such things as"material shortages," "dates,"or "original ship dates," requests which could hardly becharacterized as laden with specificity. Despite the vague-ness of the demands,Sheeler quicklyagreed to summonLutz, his chief of estimating and cost control, who hadpreviously devised a chart based upon a 1011 Report andother materials, to enlighten Thetford and Fone and toanswer any questions which they might have. At first,Thetford testimonially claimed that Lutz did not explainany of the graphic items "in detail," but subsequentlychanged tack and acknowledged that he had no quarrelwith Lutz' presentation, asked but one question of Lutzregarding vacations and received an answer, and "touchedallbases" in a full exploration of the various proposalssuggested by Respondent and mentioned by the Union.Although the copy of the 1011 Report was readily availablefor Thetford's inspection and would have been shown tohim if he so requested,Thetfordmade no such requestalthough he was aware of its existence and contents. Afterthe short-time proposals of both parties were explored,with Respondent advocating a 4-day week which had beenadopted by other areas in the country, and which Thetfordrejected, Thetford ended the meeting by stating that hewould meet with his board on the following day to consid-er the matter.93On September 11, Thetford sent Sheeler a letter in whichhe asked the latter to "Agree to supply the LocalPresidentwith any information requested, relating to your allegedneed for `short timing' " without defining in any particularpreciselywhat that information was. On September 12,Thetford telephoned Sheeler and again questioned the ne-cessity for short timing, and suggested that the implemen-tation of any spread-the-work program be delayed. WhenSheeler demurred, and reminded Thetford of the urgencyof a resolution of the issue, Thetford answered that "hecould not enter into an agreement that would have an ad-verse effect on his constituents; and, if [Sheeler] didn't un-derstand it, I didn't understand how a union operated."Again, Thetford made no request for any information toenhance the bargaining process. Later that afternoon,Sheeler learned by telephone that Thetford declined to ac-cept Sheeler's 4-day workweek proposal and refused tomake a counteroffer. Once more, Sheeler sounded the clar-ion of economic urgency in implementing a suitable planfor short timing, to which Thetford responded that "I'mnot agreeing. I'm still negotiating." Despite the fact thatSheeler volunteered to "negotiate through the afternooninto the night, so long as it's necessary," and although theeconomic fate of 561 installer-members of his Union hungin the balance, Thetford eschewed this offer of continuednegotiations in preference to attending a practice footballgame in which his son's team was involved. Once again,Thetford made no request for any data to facilitate hisengagement in intelligent bargaining.During Sheeler's absence from the country followingSeptember 14, Thetford engaged in a series of dialogueswith Sheeler's substitute, Noonan. In none of these com-munications did Thetford accept Noonan's entreaties to sitdown at the bargaining table and iron out any information-al difficulties which Thetford persistently claimed he hadencountered. Nor did Thetford demand any date fromNoonan until September 20, when he asked for the jobsaffected by the material shortages and other items, infor-mation which Lutz made available to him at the September10 meeting, and the "names and amount of vacations re-scheduled," information which Noonan had provided onSeptember 18 as best as he could. Despite his request forinformation, Thetford absolutely refused to agree to sitdown to negotiations with Respondent until sometime inOctober, at which time he felt that future negotiations wereunnecessary because the Respondent's short-timing opera-tions had come to an end.On the basis of the foregoing findings of fact, I am con-vinced and conclude that, on September 10, Respondentmade available to the Union all of the information which itutilized in making its decision to implement short timingon a 4-day workweek basis, and constantly and continu-ously stood ready and willing to provide the Union thenand thereafter with any explanations or additional datawhich it may have desired so that it could intelligently par-ticipate in negotiations. I conclude that, following Septem-ber 10, the Union made vague and ambiguous requests forinformation, and declined to engage in a bargaining dia-logue during the critical period herein, solely to harass Re-spondent and to stay its hand in implementing a spread-the-work program in the New Jersey area in the hope thatthe Union's dilatory tactics would forestall any short tim- 94DECISIONSOF NATIONALLABOR RELATIONS BOARDing for its members until the crisis had passed, as it did onOctober 11.In sum,I conclude that, at all times materialherein,Respondent fully discharged its duty to bargainwith the Union concerning the formulation and implemen-tation of a suitable short-timing plan. I therefore concludethat Respondent did not violate Section 8(aX5) of the Act,and I shall dismiss those allegations in the complaint whichassert contrariwise.The complaint further alleges that Respondent violatedSection 8(axl) of the Act by threatening Thetford withsuspensionor discharge on September 19, October 9 and18, and November 21, because he engaged in protected,concerted activities in his role as the president of theUnion. These allegations have reference to a memorandumand a letter which Respondent's installation manager,Henry Battjer, transmitted to Thetford, and an interviewwhich Battjer conducted with the employee, in which Thet-ford,was charged with conduct violative of the existingcollective-bargainingagreementand dereliction of duty asan employee of Respondent. There is no dispute among theparties that Battjer did admonish Thetford because of theactions which he had taken when short timing was pro-posed and instituted by Respondent in the New Jerseyarea.However, I deem it unnecessary to dwell at anylength with this aspect of the complaint in view of the Gen-eralCounsel's concession,made at the hearing, thatBattjer's threats of suspension or discharge were legallyprivileged in the event I were to find, as I heretofore have,that Respondent fulfilled its statutory duty to afford theUnion with ample information upon which that labor orga-nization could intelligently bargain over implementing thedecision to institute short timing. Accordingly, I shalltherefore dismiss these allegations from the complaint.Upon the basis of the foregoing findings of fact and con-clusions, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER 2tIT IS HEREBY ORDEREDthat the complainthereinbe, and ithereby is,dismissed in itsentirety.21 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions and recommendedOrderherein shall,as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusionsand Order,and all objections thereto shall bedeemed waived for all purposes.